Opinion by
Mr. Justice O’Brien,
The Pennsylvania Public Utility Commission, on its own motion, instituted a complaint against Wellington Stiely, charging the unauthorized operation of a motor vehicle as a common or contract carrier. The Pennsyl*616vania Motor Truck Association was granted leave to intervene and the matter was submitted on briefs and oral argument, there being no factual disputes. The commission sustained the complaint and issued a cease and desist order against Stiely. An appeal to the Superior Court resulted in a reversal of the order of the commission and a dismissal of the complaint. Stiely v. Pa. P.U.C., 209 Pa. Superior Ct. 440 (1967). On the commission’s petition for reconsideration of our previous denial of its petition for the allowance of an appeal, we granted allocatur.
The facts of the case are brief and simple. Stiely admitted that he transported, by dump truck, 19,300 pounds of coarse, aggregate stone, for compensation, from the Faylor Lime and Stone Co., Washington Township, Dauphin County, to the premises of Gratz Fair, Inc., Borough of Gratz, Dauphin County. Stiely further admits that he is neither certificated as a common carrier nor the holder of a contract carrier’s permit.. The parties are agreed that the hauled material was to be,used in the construction of a road on private property owned and operated by Gratz Fair, Inc.
■ As stated by the Superior Court, “The controlling issue before us involves an interpretation of definitions set forth in the Public Utility Law. Subsections (6) and (7) of Section 2 of the Act of May 28, 1937, P. L. 1053, as amended, 66 P.S. 1102, read in pertinent part as follows: '(6) “Common Carrier by Motor Vehicle” means any common carrier who or which holds out or undertakes the transportation of passengers or property, or both, or any class of passengers or property, between points within this Commonwealth by motor vehicle for compensation . . . but shall not include . . . (d) any person or corporation who or which uses, or furnishes for use, dump trucks for the transportation of ashes, rubbish, excavated and road construction ma*617terials. (7) “Contract Carrier by Motor Vehicle” means any person or corporation who or which provides or furnishes transportation of passengers or property, or both, or any class of passengers or property, between points within this Commonwealth by motor vehicle for compensation . . . but shall not include . . . (e) any person or corporation who or which uses, or furnishes for use, dump trucks for the transportation of ashes, rubbish, excavated or road construction materials’.”
The commission adopts the position that the exemption or exception provided by the Act is limited to the transportation of materials used in the construction of pubEc roads, and then only if the transportation is to the actual site of the public road construction project. We are in agreement with the Superior Court’s rejection of this narrow interpretation. The opinion of the Superior Court correctly decides the question and we observe no proper cause for further amplification. The language of the statute is plain and unambiguous and there is no need to resort to any rules of construction to find a meaning not contained in that language.
The commission also argues that if the view which we adopt is correct, the Act is unconstitutional as special legislation. Stiely contends that the constitutionality question was not raised below and is, therefore, not properly before us. A reading of the commission’s order, however, shows clearly that one of the reasons for its conclusion was the possibility that any other conclusion would create constitutional problems. We therefore conclude that the question was raised and considered below and requires resolution here.
The commission, without saying so, apparently reached the conclusion that an exclusion of dump trucks hauling road construction materials to public *618road job sites was the limit of reasonable classification permissible under the Constitution. It contends that an exemption for a restricted class of vehicles for the transportation of a restricted class of materials to a restricted class of projects is constitutionally permissible, if its interpretation of the scope of the exemption is adopted, only because a public purpose, the construction and repair of public roads, is involved. The argument is that the view of the Superior Court, which we adopt, renders the exemption unconstitutional.
Where one seeks to overturn an Act of Assembly on constitutional grounds, he carries a heavy burden of overcoming the strong presumption of constitutionality. L.J.W. Realty Corp. v. Philadelphia, 390 Pa. 197, 134 A. 2d 878 (1957). Moreover, legislative enactments will not be declared constitutionally infirm unless they clearly, palpably and plainly violate the constitution and in such fashion as to leave us without doubt or hesitation. Milk Control Commission v. Battista, 413 Pa. 652, 198 A. 2d 840 (1964); Daly v. Hemphill, 411 Pa. 263, 191 A. 2d 835 (1963). A determination of what , is a reasonable classification is a practical one based on experience. Bargain City U.S.A., Inc. v. Dilworth, 407 Pa. 129, 179 A. 2d 439 (1962).
We conclude that the heavy burden has not been met. The same considerations which make the exemption reasonable with respect to public roads, apply with equal force to all roads. Ashes, rubbish, excavated or road construction materials are all usually hauled over short distances, whether for public or private use or purposes. Private individuals and companies, as well as municipal subdivisions are likely to be dealing with numerous small operators in the transportation of such freight. The General Assembly could, based on experience, reasonably conclude that regulation of carriers of the enumerated items was not necessary to *619the integrated transportation system which the Public Utility Code contemplates. In view of the fact that in the vast majority of cases the exempted items are transported in dump trucks, the Legislature could properly limit the exemption to that class of vehicles.
■ We conclude that the classification is reasonable— even though not limited to public roads. If anything, we believe that such a limitation would raise constitutional problems not present in the broader interpretation of the exemption which we have reached.
Order affirmed.